DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A(II) in the reply filed on 6/16/2022 is acknowledged. 
Applicant failed to properly elect from Species B in the response to the restriction requirement mailed 4/19/2022. During the examiner initiated telephone interview, Applicant elected Species B(I). 
 It is further noted that upon further consideration, the restriction requirement for Species A is withdrawn.
Claims 16, 32, and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply during the telephone call on 7/07/2022.



Claim Status
Claims 1-48 are pending.
	Claims 16, 32, and 48 are withdrawn.
	Claims 1-15, 17-31, and 33-47 are under examination.
	Claims 1-15, 17-31, and 33-47 are rejected.
	Note with respect to the instant claims: Claims 1, 17, and 33 have been assigned steps A.-E. in this action below in order to facilitate discussion. It is recognized that said designations are not present in the claims are originally filed.

Priority
	The instant Application claims the benefit of domestic priority to US provisional application 62/710,348, filed 2/16/2018. Accordingly, each of claims 1-15, 17-31, and 33-47 are afforded the effective filing date of the 2/16/2018.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 3/26/2019 and 8/08/2019 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered. Signed copies of the IDS documents are included with this Office Action. 





Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
a variant calling unit 129 at [0093] (It is noted that a variant calling unit 130 is included in FIG. 1); and
a processor 802 and a high-speed expansion ports 810 at [0193].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
410 and 420 in FIG. 4; 
806, 1110, and 1112 in FIG. 8;
945 in FIG. 9A;
1042, 1043, and 1045 in FIG. 10A;
1142 and 1144 in FIG. 11A; and
1244 and 1245 in FIG. 12A. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Nucleotide and/or Amino Acid Sequence Disclosures
	The sequence listing submitted 3/14/2022 has been accepted.

Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the clean copy of the substitute Specification filed on 3/11/2022.
Disclosure
The disclosure is objected to because of the following informalities: “and non-conventional probabilities 164, 164, 166, 167…” at [0093] should likely be amended to “and non-conventional probabilities 164, 165, 166, 167…”.
Appropriate correction is required.

Claim Objections
	The claims are objected to for the following informalities:
	Claims 3, 19, and 35 recite “…includes information identifying (i) the first position, (ii) a candidate alt allele at the first position, (iii) the collective score”, which should be amended to recite “…includes information identifying (i) the first position, (ii) a candidate alt allele at the first position, and (iii) the collective score”.
	Claim 18 is dependent upon claim 19, which is dependent upon claim 18. It is assumed that claim 18 is intended to be dependent upon independent claim 17. If this assumption is correct, it is recommended to amend the claims to depend on claim 17.
	Claims 47 and 48 are dependent upon claim 36. It is assumed that claims 47 and 48 are intended to be dependent upon claim 46, based on the claim dependencies of the other independent and dependent claims and the limitations of the claims. If this assumption is correct, it is recommended to amend the claims to depend on claim 46.

Claim Interpretation
Claim Terminology
	In claim 1, the recitation in the preamble that the method is “for improving the accuracy of a variant call by accounting for indications of correlated error events” does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant." The preamble of claim 1 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite improved accuracy of a variant call or accounting for indications of correlated error events.
	The recited “alt” or “alt allele” in claims 3, 6, 10, 13, 19, 22, 26, 29, 35, 38, 42, and 45 reads on an alternate base or allele. Non-limiting examples are provided in the instant application at [0006].
	The recited “foreign allele” in claims 6, 13, 22, 29, 38, and 45 reads on any allele present that would not be expected. A non-limiting example is provided in the instant application at [0097] of an allele mapped to a reference genome as a result of a mapping error.
	The Specification discloses at [0053] that a “P-HMM model”, recited in claims 5, 8, 12, 21, 28, 37, 40, and 44, is a pair Hidden Markov Model.
	
35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“the probability model is configured to determine a score, for each hypothesis of one or more hypotheses selected based on the one or more inputs, that indicates whether the hypothesis is true” in claims 1, 17, and 33.
The limitation recites “model”, a generic placeholder.
The term “model” is modified by the functional language “configure to”.
The term “model” is modified by “probability”, which does not recite sufficient structure to perform the claimed functions. The limitation recites functions that are not generic, i.e., specialized, and therefore do not recite sufficient structure to perform the recited functions.
The Specification provides specific algorithms for determining a score with a probability model at least at [0079-0091].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
2.	This application includes one or more claim limitations that uses a generic placeholder that is coupled with functional language, but recites sufficient structure to perform the recited function. These limitations are therefore not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: 
“the FPGA includes one or more configurable digital logic gates that have been configured as a mapping and alignment unit to perform read mapping and alignment” in claims 14, 30, and 46;
“the computer is configured to access the one or more memory devices using one or more wired or wireless networks” in claims 15, 31, and 47; 
“the sequencer is configured to generate sequence reads based on an input sample and store the generated sequence reads in the one or more memory devices” in claims 15, 31, and 47; and
“the mapping and alignment unit of the FPGA is configured to access the one or more memory devices to obtain the generated sequence reads” in claims 15, 31, and 47.
The limitations recite computer and software functions that are generic, i.e., non-specialized, and therefore recite sufficient structure to perform the recited functions.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-15, 17-31, and 33-47 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, 17, and 33 recite the limitations “accessing… a pileup of a plurality of sequence reads aligned to a first region of a reference genome” and “obtaining… information describing one or more characteristics of each of the plurality of reads of the pileup corresponding to a first position of the reference genome”. It is not clear how “a first region of a reference genome” and “a first position of the reference genome” are differentiated. Under the BRI, a first region and a first position indicate the same region/position in the reference genome, but the use of separate terms which do not share antecedent basis indicates that a different interpretation is required, but it is not clear how to differentiate between a first region and a first position. For examination purposes, it is assumed that the claims should recite “a first position” in the first limitation and “the first position” in the second limitation. It is recommended to amend the claims as indicated if this assumption is correct.
Claim 1, 17, and 33 recite the limitations “providing… one or more inputs to a probability model describing the one or more characteristics of the plurality of reads of the pileup”. It is not clear whether “describing the one or more characteristics of the plurality of reads of the pileup” is intended to modify the inputs or the probability model. Under the BRI, the information obtained in the previous step is input into a probability model, i.e., the “describing” limitation modifies the inputs, but the placement of the “describing” limitation next to the probability model indicates that it is intended to modify the model. For examination purposes, it is assumed that the “describing” limitation is intended to modify the inputs. Clarification is requested.
Claims 2, 18, and 34 recite the limitations “determining… a collective score” and “determining… whether the score generated by the collective score…”. It is not clear whether the recited collective score is intended to be recited as an output of a process, i.e., a determined collective score, or a process that generates a different score. For examination purposes, it is assumed that the collective score is an output of a process, and that the score generated by the collective score is the collective score itself. If this assumption is correct, it is recommended to amend the second limitation to recite ““determining… whether  collective score…”.
Claims 6, 22, and 38 recite the limitations “a likelihood that the sequence reads at the first position indicate the occurrence of a homozygous reference with a foreign allele that matches the alt” and “a likelihood that the sequence reads at the first position indicate the occurrence of a homozygous alt with a foreign allele that matches a reference allele”. The relationship between a homozygous reference, a foreign allele, or the alt is not clear in either limitation. It is not clear how “with a foreign allele” is intended to modify the reference or alt, or what is being matched to the alt or the reference allele. For examination purposes, any art that teaches determining a likelihood that a mapping error has occurred will be considered to teach the limitations of the claims. Claims 10, 26, and 42 are similarly rejected regarding a sequencing error rather than a foreign allele, and for examination purposes, any art that teaches determining a likelihood that a sequencing error has occurred will be considered to teach the limitations of the claims. Claims 11, 27, and 43 are similarly rejected regarding both a foreign allele and a sequencing error, and for examination purposes, any art that teaches determining a likelihood that a sequencing error and a mapping error has occurred will be considered to teach the limitations of the claims.
Claims 11, 27, and 43 recite the limitations “(ii) a position of each base at the first position such as position "0" 142 within each sequence read with reference to the 5' end of the sequence read”. It is not clear what is meant by “such as position "0" 142”. It is assumed that this information was not intended to be included in the claims. Clarification via claim amendment is requested.
Claims 13, 29, and 45 recite the limitations “a first likelihood that the sequence reads at the first position indicate the occurrence of a homozygous reference with a foreign allele that matches the alt”, “a second likelihood that the sequence reads at the first position indicate the occurrence of a homozygous alt with a foreign allele that matches a reference allele”, “a third output information for a first hypothesis of the one or more hypotheses that includes a likelihood that the sequence reads at the first position indicate the occurrence of a homozygous reference with a sequencing error that matches the alt allele”, and “a fourth output information for a second hypothesis of the one or more hypotheses that includes a likelihood that the sequence reads at the first position indicate the occurrence of a homozygous alt with a sequencing error that matches the reference allele”. It is not clear what is meant by “a third output information” and “a fourth output information” because no first or second output information has been recited in claims 13, 29, or 45, or any of the claims from which they depend. For examination purposes, it is assumed that the recited first and second likelihoods are intended to recite first and second output information for the first two of four output information for a first through fourth hypothesis. It is noted that if this interpretation is correct, the amended claims should also account for which hypotheses are being addressed by each of the output information, i.e., first through fourth.
Claims 15, 31, and 47 recite the limitation “a Field Programmable Gate Array (FPGA) device”. The relationship between this recited “a Field Programmable Gate Array (FPGA) device” and the previously recited “a Field Programmable Gate Array (FPGA) device” in claims 14, 30, and 46 is unclear. It is not clear if the FPGA in claims 15, 31, and 47 is intended to be distinct from the FPGA of the earlier claims, or if the recitations are intended to be connected. For examination purposes, it is assumed that the FPGA in the separate claims are connected. It is noted that claim 47 is assumed to be dependent on claim 46 as stated in the objection to claim 47.
	Claim 41 is dependent on claim 39. Both claims recite limitations for the information describing the one or more characteristics of the respective sequence reads, where claim 39 recites elements (i)-(iv) and claim 41 recites elements (i)-(iii). Elements (i)-(iii) are identical between the claims, but it is not clear whether claim 41 is intended to limit the information to only the recited elements (i)-(iii), or if claim 41 was intended to be dependent on independent claim 33, which would follow the claim dependency structure of the other independent claims. Clarification either via claim amendment or Applicant response is requested.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 17-31, and 33-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, a system, and a non-transitory computer-readable medium, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite judicial exceptions in the form of abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas) are as follows:
Independent claims 1, 17, and 33: the output information for each of the one or more hypotheses is (i) generated by the probability model based on the probability model's processing of the one or more inputs to the probability model describing the one or more characteristics of the respective reads of the pileup and (ii) indicative of a score that indicates whether the hypothesis is true; and determining… based on the obtained output information generated by the probability model for each of the plurality of hypotheses, a likelihood that a true variant exists at the first position.
Dependent claims 2, 6, 10, 13, 18, 22, 26, 29, 34, 38, 42, and 45 recite further steps that limit the judicial exceptions of in independent claims 1, 17, and 33 and, as such, also are directed to those abstract ideas. For example, claims 2, 18, and 34 further limit determining a likelihood that a true variant exists at the first position; and claims 6, 10, 13, 22, 26, 29, 38, 42, and 45 further limit the output information generated by the probability model.
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined to each cover performance either in the mind and/or by mathematical operation because the method only requires a user to manually determine a likelihood that a true variant exists. Without further detail as to the methodology involved in generating output information with a probability model and “determining” a likelihood, under the BRI, one may simply, for example, use pen and paper to calculate a score for a hypothesis using a probability model and then use that score to determine whether a true variant exists. These steps and those recited in the dependent claims require mathematical techniques as the only supported embodiments, as is supported in the Specification at [0079-0087], [0091], [0123-0133], [0151-0163], and [0175-0180].
Therefore, claims 1, 17, and 33, and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the judicial exceptions into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the judicial exceptions are integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the judicial exceptions, the claim is said to fail to integrate the judicial exceptions into a practical application (MPEP 2106.04(d).III).

Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claims 1, 17, and 33: accessing, by one or more computers and from one or more memory devices, a pileup of a plurality of sequence reads aligned to a first region of a reference genome; obtaining, by the one or more computers, information describing one or more characteristics of each of the plurality of reads of the pileup corresponding to a first position of the reference genome; providing… one or more inputs to a probability model describing the one or more characteristics of the plurality of reads of the pileup, wherein the probability model is configured to determine a score, for each hypothesis of one or more hypotheses selected based on the one or more inputs, that indicates whether the hypothesis is true; and obtaining, by the one or more computers, output information for each of the one or more hypotheses.
Dependent claims 3-5, 7-9, 11-12, 19-21, 23-25, 27-28, 35-37, 39-41, and 43-44 recite steps that further limit the recited additional elements in the claims. For example, claims 3, 19, and 35 further limit the information indicating that a true variant exists at the first position; claims 4, 7, 9, 11, 20, 23, 25, 27, 36, 39, 41, and 43 further limit the information describing the one or more characteristics of the respective sequence reads; and claims 5, 8, 12, 21, 24, 28, 37, 40, and 44 further limit generating a read-allele score, which is information describing the one or more characteristics of the respective sequence reads. 
Independent claim 1 includes one or more computers and one or more memory devices. Independent claim 17 includes a system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations, one or more computers, and one or more memory devices. Independent claim 33 includes a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations, one or more computers, and one or more memory devices. Dependent claims 14, 30, and 46 include a Field Programmable Gate Array (FPGA) device, wherein the FPGA includes one or more configurable digital logic gates that have been configured as a mapping and alignment unit to perform read mapping and alignment. Dependent claims 15, 31, and 47 further limit the configuration of the recited computers elements. 

Considerations under Step 2A, Prong Two
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “accessing”, “obtaining”, and “providing” inputs, perform functions of collecting the data needed to carry out the judicial exceptions. Data gathering does not impose any meaningful limitation on the judicial exceptions, or on how the judicial exceptions are performed. Data gathering steps are not sufficient to integrate judicial exceptions into a practical application (MPEP 2106.05(g)). 
Further steps directed to additional non-abstract elements of “one or more computers and from one or more memory devices”, “a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations”, “a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations”, and “a Field Programmable Gate Array (FPGA) device, wherein the FPGA includes one or more configurable digital logic gates that have been configured as a mapping and alignment unit to perform read mapping and alignment” do not describe any specific computational steps by which the “computer parts” perform or carry out the judicial exceptions, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the judicial exceptions. Hence, these are mere instructions to apply the judicial exceptions using a computer, and therefore the claim does not integrate that judicial exceptions into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). 
The Specification discloses that the disclosed method is for improving the accuracy of a variant call by accounting for indications of correlated error events at [0007], which are provided by changes to the probability model [0078]. The Specification does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field. Further, the additional elements do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to one or more judicial exceptions [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Clement et al. (IEEE, 2012, 26th International Parallel and Distributed Processing Symposium Workshops & PhD Forum, p. 675-683) discloses that accessing aligned reads, obtaining information about the reads, inputting the information into a probability model, and obtaining the output information of the probability model are data gathering elements that are routine, well-understood and conventional in the art. Said portions of the prior art are, for example, (p. 676, col. 2, par. 2; p. 678, col. 2, par. 4 through p. 680, col. 1; par. 1). As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). The data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
With respect to claims 1, 17, and 33 and those claims dependent therefrom, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Van Rooyen et al. (US 2016/0306922) teaches that computing elements are routine, well-understood and conventional in the art. The specification also notes that computer processors and systems, as example, are commercially available or widely used in the abstract and at least at [0007-0068]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than the judicial exceptions (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instant claims are not drawn to eligible subject matter as they are directed to one or more judicial exceptions without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 14, 17-19, 30, 33-35, and 46 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Baccash et al. (US 2013/0110407, IDS reference). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
The prior art to Baccash discloses techniques for identifying variants in a genome (abstract). Baccash teaches the instant features as follows.
Claim 1 discloses a method for improving the accuracy of a variant call by accounting for indications of correlated error events. Claim 17 discloses A system comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations. Claim 33 discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations.
Regarding claim 1, Baccash teaches a computer-implemented method determines an error rate for a variant call in a genome of a sample [0009-0010]. Regarding claim 17, Baccash teaches a computer systems with storage devices with executable instructions [0262-0267]. Regarding claim 33, Baccash teaches that the system memory and/or the storage device(s) may embody a computer readable medium [0262-0267].
Claims 1, 17, and 33 disclose the operations:
accessing, by one or more computers and from one or more memory devices, a pileup of a plurality of sequence reads aligned to a first region of a reference genome;
Baccash teaches receiving reads of the sample genome and mappings of the reads to the reference genome (reference sign 210 of Figure 2; Figure 5; step 1 of claim 1; [0056]).
obtaining, by the one or more computers, information describing one or more characteristics of each of the plurality of reads of the pileup corresponding to a first position of the reference genome;
providing, by the one or more computers and based on the obtained information, one or more inputs to a probability model describing the one or more characteristics of the plurality of reads of the pileup, wherein the probability model is configured to determine a score, for each hypothesis of one or more hypotheses selected based on the one or more inputs, that indicates whether the hypothesis is true;
obtaining, by the one or more computers, output information for each of the one or more hypotheses, wherein the output information for each of the one or more hypotheses is (i) generated by the probability model based on the probability model's processing of the one or more inputs to the probability model describing the one or more characteristics of the respective reads of the pileup and (ii) indicative of a score that indicates whether the hypothesis is true; and
Regarding the above steps B.-D., Baccash teaches identifying a first region of a sample genome where a variant is likely (reference sign 220 of Figure 2; step 2 of claim 1; [0058-0060]) and determining an optimized list of sequence hypotheses for a first region of the sample genome, where each sequence hypothesis has a probability score (reference sign 230 of Figure 2; steps 3-5 of claim 1; [0061-0063]). Baccash teaches multiple mathematical models with variables describing the sequencing reads (i.e., inputs) for calculating variant probabilities (i.e., likelihoods that a true variant exists)[0212-0261].
determining, by the one or more computers and based on the obtained output information generated by the probability model for each of the plurality of hypotheses, a likelihood that a true variant exists at the first position.
Baccash teaches identifying an initial set of one or more variation calls in the first region based on the optimized list of sequence hypotheses (reference sign 240 of Figure 2; steps 7-9 of claim 1; [0064-0065]; [0083-[0092]).
Claims 2, 18, and 34, which further add that determining a likelihood that a true variant exists at the first position comprises:
determining, by the one or more computers, a collective score that is based on the output information generated by the probability model for each of the plurality of hypothesis, wherein the collective score indicates a likelihood that the true variant exists;
Baccash teaches determining a top hypothesis (i.e., a collective score) based on the probability scores of a plurality of hypotheses (i.e., output information generated by the probability model) in the first region (i.e., the first position) [0010]. 
determining, by the one or more computers, whether the score generated by the collective score satisfies a predetermined threshold; and
Baccash teaches determining whether the hypotheses have a score above a threshold [0063].
based on determining, by the one or more computers, that the collective score satisfies the predetermined threshold, adding information to a VCF file indicating that a true variant exists at the first position.
Baccash teaches that variant calling logic can determine the most likely hypothesis from the optimized list [0065]. Baccash teaches storing (i.e., adding) final results (i.e., information indicating a true variant) in a variant file [0050].
Claims 3, 19, and 35 further add that the information indicating that a true variant exists at the first position includes information identifying (i) the first position, (ii) a candidate alt allele at the first position, (iii) the collective score.
Baccash teaches that the variant caller stores and/or outputs an initial set of calls (i.e., candidate alt alleles) for the first region (i.e., the first position) along with their corresponding variant scores, which are based on the top hypotheses (i.e., the collective score) [0064-0065].
Claims 14, 30, and 46 further add that the one or more memory devices received the pileup of aligned sequence reads from a Field Programmable Gate Array (FPGA) device, wherein the FPGA includes one or more configurable digital logic gates that have been configured as a mapping and alignment unit to perform read mapping and alignment.
Baccash teaches that any given logic, or set of instructions which are operable to perform one or more functionalities and/or to return data in the form of one or more results or data that is used by other logic elements, may be implemented as one or more software components that are executable by one or more processors (e.g., CPUs), as one or more hardware components such as Application-Specific Integrated Circuits (ASICs) and/or Field-Programmable Gate Arrays (FPGAs), or as any combination of one or more software components and one or more hardware components [0042]. As Baccash teaches mapping/aligning received reads [0046, 0052, 0056] as part of their method, or logic, it is considered that Baccash fairly teaches the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 4, 6-7, 9-11, 13, 20, 22-23, 25-27, 36, 38-39, 41-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Baccash, as applied to claims 1, 17, and 33 as described above, and in further view of the combined features of Baccash. Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Claims 4, 20, and 36 further add that the information describing the one or more characteristics of the respective reads includes information describing (i) a mapping quality score for each sequence read in the pileup at the first position and (ii) a read-allele score for each sequence read in the pileup at the first position for each candidate allele at the first position.
Baccash teaches using a Bayesian probability model that takes into account  mapping/alignment probabilities (selection of evidence) (i.e., a mapping quality score) [0102]. Baccash teaches computing the probabilities of hypotheses for equal allele fractions [0101-0106] or for variable allele fractions [0117-0120] (i.e., a read-allele score) in order to determine the top hypothesis or hypotheses [0106, 0116].
Claims 7, 23, and 39 further add that the information describing the one or more characteristics of the respective sequence reads includes information describing (i) a read orientation for each sequence read of the pileup at the first position, (ii) a position of each base at the first position within each sequence read of the pileup at the first position with reference to the 5' end of the sequence read, (iii) a read-allele score for each sequence read of the plurality of sequence reads for each candidate allele at the reference position, and (iv) a base quality score for each read for the base at the first position.
Baccash teaches that the location of a read or an arm of the read can be reported with respect to various reference points, including a directionality (e.g., 5′-end to 3′-end, or vice versa) of a DNA strand (i.e., a read orientation), or the genome coordinate system that is chosen for a reference genome [0035]. As Baccash teaches mapping sequencing reads to a reference genome and analyzing the mapped reads for variants in comparison to the reference, it is considered that the methods of Baccash would be able to identify a position of each base within each sequencing read in relation to the 5’ end of the sequencing reads. Baccash teaches using a Bayesian probability model that takes into account the quality of evidence (e.g., base call quality scores) [0101-0106]. Baccash teaches computing the probabilities of hypotheses for equal allele fractions [0101-0106] or for variable allele fractions [0117-0120] (i.e., a read-allele score) in order to determine the top hypothesis or hypotheses [0106, 0116].
Claims 9, 25, and 41 further add that the information describing the one or more characteristics of the respective sequence reads includes information describing (i) a read orientation for each sequence read of the pileup at the first position, (ii) a position of each base at the first position within each sequence read of the pileup at the first position with reference to the 5' end of the sequence read, and (iii) a read-allele score for each sequence read of the plurality of sequence reads for each candidate allele at the first position.
Baccash teaches that the location of a read or an arm of the read can be reported with respect to various reference points, including a directionality (e.g., 5′-end to 3′-end, or vice versa) of a DNA strand (i.e., a read orientation), or the genome coordinate system that is chosen for a reference genome [0035]. As Baccash teaches mapping sequencing reads to a reference genome and analyzing the mapped reads for variants in comparison to the reference, it is considered that the methods of Baccash would be able to identify a position of each base within each sequencing read in relation to the 5’ end of the sequencing reads. Baccash teaches computing the probabilities of hypotheses for equal allele fractions [0101-0106] or for variable allele fractions [0117-0120] (i.e., a read-allele score) in order to determine the top hypothesis or hypotheses [0106, 0116].
Claims 11, 27, and 43 further add that the information describing the one or more characteristics of the respective sequence reads includes information describing (i) a read orientation for each sequence read of the pileup at the first position, (ii) a position of each base at the first position such as position "0" 142 within each sequence read with reference to the 5' end of the sequence read, (iii) a mapping quality score for each sequence read of the pileup at the first position, (iv) a read-allele score for each sequence read of the plurality of reads for each candidate allele at the reference position, and (v) a base quality score for each read for the base aligned at the first position.
Baccash teaches that the location of a read or an arm of the read can be reported with respect to various reference points, including a directionality (e.g., 5′-end to 3′-end, or vice versa) of a DNA strand (i.e., a read orientation), or the genome coordinate system that is chosen for a reference genome [0035]. As Baccash teaches mapping sequencing reads to a reference genome and analyzing the mapped reads for variants in comparison to the reference [0046] and viewing a pileup of the reads (FIG. 5), it is considered that the methods of Baccash would be able to identify a position of each base within each sequencing read in relation to the 5’ end of the sequencing reads. Baccash teaches using a Bayesian probability model that takes into account the quality of evidence (e.g., base call quality scores) and mapping/alignment probabilities (selection of evidence) (i.e., a mapping quality score) [0101-0106]. Baccash teaches computing the probabilities of hypotheses for equal allele fractions [0101-0106] or for variable allele fractions [0117-0120] (i.e., a read-allele score) in order to determine the top hypothesis or hypotheses [0106, 0116].
Claims 6, 22, and 38 further add that the output information includes:
first output information for a first hypothesis of the one or more hypotheses that includes a likelihood that the sequence reads at the first position indicate the occurrence of a homozygous reference with a foreign allele that matches the alt; and
second output information for a second hypothesis of the one or more hypotheses that includes a likelihood that the sequence reads at the first position indicate the occurrence of a homozygous alt with a foreign allele that matches a reference allele.
Claims 10, 26, and 42 further add that the output information includes:
first output information for a first hypothesis of the one or more hypotheses that includes a likelihood that the sequence reads at the first position indicate the occurrence of a homozygous reference with a sequencing error that matches the alt allele, and
second output information for a second hypothesis of the one or more hypotheses that includes a likelihood that the sequence reads at the first position indicate the occurrence of a homozygous alt with a sequencing error that matches the reference allele.
Claims 13, 29, and 45 further add that the output information includes:
a first likelihood that the sequence reads at the first position indicate the occurrence of a homozygous reference with a foreign allele that matches the alt, 
a second likelihood that the sequence reads at the first position indicate the occurrence of a homozygous alt with a foreign allele that matches a reference allele, 
a third output information for a first hypothesis of the one or more hypotheses that includes a likelihood that the sequence reads at the first position indicate the occurrence of a homozygous reference with a sequencing error that matches the alt allele, and
a fourth output information for a second hypothesis of the one or more hypotheses that includes a likelihood that the sequence reads at the first position indicate the occurrence of a homozygous alt with a sequencing error that matches the reference allele.
Regarding claims 6, 10, 13, 22, 26, 38, 42, and 45, Baccash teaches determining an optimized list of sequence hypotheses (i.e., a first, second, third, or fourth hypothesis) for a first region of the sample genome, where each sequence hypothesis has a probability score (i.e., a likelihood) (reference sign 230 of Figure 2; steps 3-5 of claim 1; [0061-0063]). As indicated in the above 112(b) rejection for these claims, the relationship between the foreign allele, the reference allele, and the alt alleles are not clear, and art that teaches determining a likelihood that a sequencing error and/or a mapping error has occurred will be considered to teach the limitations of the claims. As Baccash teaches using a Bayesian probability model that takes into account the quality of evidence (e.g., base call quality scores) and mapping/alignment probabilities (selection of evidence) (i.e., a mapping quality score) [0101-0106], it is considered that the probability model of Baccash is capable of generating output information for hypotheses regarding mis-mapped reads and/or sequencing errors and therefore fairly teaches the limitations of the claims.
Regarding claims 4, 6-7, 9-11, 13, 20, 22-23, 25-27, 36, 38-39, 41-43, and 45, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the features of Baccash. Specifically regarding claims 7, 9, 11, 23, 25, 27, 39, 41, and 43, it would have been obvious and well within the purview of one of ordinary skill in the art to include the features of read orientation and base position as taught by Baccash in one of their various probability models that already explicitly include mapping quality information, base quality information, and information about allele frequency probabilities (i.e., a read-allele score) to predict variants. To do so would be nothing more than using the features as taught by the reference in practice of the disclosed invention.
B.	Claims 5, 8, 12, 21, 24, 28, 37, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over the features of Baccash, as applied to claims 4, 7, 11, 20, 23, 27, 36, 39, and 43 as described above, and in further view of Van Rooyen et al. (US 2016/0306922) or alternatively Clement et al. (IEEE, 2012, 26th International Parallel and Distributed Processing Symposium Workshops & PhD Forum, p. 675-683). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Claims 5, 8, 12, 21, 24, 28, 37, 40, and 44 further add that the read-allele score is based on an output produced by a P-HMM model which indicates a probability of observing a sequence read ri, given a particular candidate allele Gm,ϕ.
Baccash does not teach a P-HMM model.
However, the prior art to Van Rooyen discloses a system, method and apparatus for executing a bioinformatics analysis on genetic sequence data (abstract). Van Rooyen teaches a variant call module for performing HMM operations on genetic sequence data [0021], including a pair HMM evaluation for performing read likelihood calculation [0341] by observing each read given each haplotype probability (i.e., a particular candidate allele) [0436].
Alternatively, the prior art to Clement discloses a parallel implementation of a probabilistic Pair-Hidden Markov Model for base calling and SNP detection in next generation sequencing data (abstract). Clement teaches that positive matching locations are identified using a PHMM, and the results of the PHMM are used to assign nucleotide probabilities to each location in the matching genomic sequence (Figure 1; Figure 3; the entire document is relevant).
Regarding claims 5, 8, 12, 21, 24, 28, 37, 40, and 44, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, to combine the methods of Baccash with the methods of Van Rooyen, or alternatively also Clement, because all references disclose methods for variant calling in genetic sequencing data. The motivation to use a pair Hidden Markov Model would have been to model the various possible ways the haplotype candidate might have been modified, such as by PCR or sequencing errors, and the like, and a variation introduced into the read observed in order to analyze all the possible SNPs and Indels that could have been introduced into one or more of the reads, such as by amplification and/or sequencing artifacts, as taught by Van Rooyen [0373], or, alternatively, to effectively account for uncertainty in the read calls as well as read mapping in an unbiased fashion, as taught by Clement (abstract). Therefore, one could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
C.	Claims 15, 31, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Baccash, as applied to claims 1, 14, 17, 30, 33, and 46 as described above, and in further view of Van Rooyen et al. (US 2016/0306922). Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims.
Claims 15, 31, and 47 further add that the computer is configured to access the one or more memory devices using one or more wired or wireless networks, wherein a Field Programmable Gate Array (FPGA) device and the one or more memory devices are housed in an expansion card that has been coupled to a circuit board of a sequencer, wherein the sequencer is configured to generate sequence reads based on an input sample and store the generated sequence reads in the one or more memory devices, and wherein the mapping and alignment unit of the FPGA is configured to access the one or more memory devices to obtain the generated sequence reads.
Baccash teaches that the system can include multiple subsystems including sequencing machines, computer systems, and data repositories, and that the subsystems can may be communicatively connected over one or more networks, which may include packet-switching or other types of network infrastructure devices (e.g., routers, switches, etc.) that are configured to facilitate information exchange between remote systems [0048]. Baccash teaches that a sequencing machine is configured and operable to receive nucleic acid fragments derived from molecules in a biological sample, and to perform sequencing on the fragments [0049]. Baccash teaches that data repository may be implemented on one or more storage devices (e.g., hard-disk drives, optical disks, solid-state drives, etc.) that may be interconnected in a suitable manner such as, for example, a grid, a storage cluster, a storage area network (SAN), and/or a network attached storage (NAS), and that the data repository is configured to store the reads produced by the sequencer [0049].
Baccash does not teach an FPGA device and the one or more memory devices are housed in an expansion card that has been coupled to a circuit board of a sequencer.
However, Van Rooyen teaches that an integrated circuit, which may be a field programmable gate array (FPGA) having hardwired digital logic circuits, and/or the memory and/or, in various embodiments, the DNA sequencer, may be housed on an expansion card, where the integrated circuit and/or chip may be a component within a sequencer [0037-0038]. Van Rooyen teaches that the expansion card may be physically integrated with a genetic sequencer, such as a next gen sequencer [0043]. Van Rooyen teaches that a plurality of reads, such as of genetic and/or genomic data, may be stored in one or more shared memory devices, and/or processed by a distributed processing resource, such as a CPU and/or FPGA [0044].
Regarding claims 15, 31, and 47, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, to combine the methods of Baccash with the methods of Van Rooyen because both references disclose methods for variant calling in genetic sequencing data. The motivation would have been to use the devices, systems, and methods of Van Rooyen to address challenges associated with keeping pace with increased sequencing throughput generated by Next Gen Sequencers, as taught by Van Rooyen [0004-0006]. Therefore, one could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                          
                                                                                                                                                                             
/Lori A. Clow/Primary Examiner, Art Unit 1631